DETAILED ACTION

Acknowledgments

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes

Examiner cites particular columns, paragraphs, figures and line numbers from the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

The Examiner finds that because the Examined Claims recite neither “step for” nor “means for,” the examined claims fail Prong (A) as set forth in MPEP §2181 I.  Because all examined claims fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential).

Terms such as “based on”, “when”, “if”, “only if”, “on the condition”, “or”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Independent claims, claim 1 as an exemplary recites “… the first user computing system… the first user…” in line 5. It is not clear as to the first user the first user using the first user computing system. There seems to be lack of sufficient antecedent basis for this limitation in the claim. Thus, the claim is indefinite.
Claim 1 recites the limitation "the interactions of the first user to the server" in 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Independent claims, claim 1 as an exemplary recites “… the second user computing system… the second user…” in line 9. It is not clear as to the first user the second user using the second user computing system. There seems to be lack of sufficient antecedent basis for this limitation in the claim. Thus, the claim is indefinite.
Claim 1 recites the limitation "the interactions of the second user to the server" in 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the interactions of the first user and the second user" in 13.  There is insufficient antecedent basis for this limitation in the claim. The claim language does not provide an indication that there is interactions of the first user and the second user.
Dependent claims 2-10 are rejected upon dependency of the above claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parimelazhagan et al. (US 2018/0197123 A1) in view of Cote et al. (WO 2020/061697 A1).

	As per claim 1, Parimelazhagan discloses a system, comprising:
	a server; a first user computing system comprising a first listener robotic process
automation (RPA) robot, the first listener RPA robot configured to monitor interactions
of the first user with the first computing system and to provide data pertaining to the
interactions of the first user to the server (see for example [0007], [0046]); and

	a second user computing system comprising a second listener RPA robot, the
second listener RPA robot configured to monitor interactions of the second user with
the second computing system and to provide data pertaining to the interactions of the
second user to the server (see for example [0049], [0050], [0052]-[0054]), 
	Parimelazhagan does not explicitly disclose wherein the server is configured to: use an artificial intelligence (AI) / machine learning (ML) model to determine, based on the data pertaining to the interactions of the first user and the second user, that the first user performs an initiating task and the second user performs a responsive task, and generate and deploy respective automations automating the initiating task on the first computing system and automating the responsive task on the second computing system. Nevertheless, as evidenced by the teaching of Cote, it is commonly known to: use an artificial intelligence (AI) / machine learning (ML) model to determine, based on the data pertaining to the interactions of the first user and the second user, that the first user performs an initiating task and the second user performs a responsive task, and generate and deploy respective automations automating the initiating task on the first computing system and automating the responsive task on the second computing system (see for example [0010], [0011]). Thus, it is respectfully submitted that it would have been obvious to one skilled in the art before the filing date of the claimed invention to modify the above teachings of Parimelazhagan to use an artificial intelligence (AI) / machine learning (ML) model to determine, based on the data pertaining to the interactions of the first user and the second user, that the first user performs an initiating task and the second user performs a responsive task, and generate and deploy respective automations automating the initiating task on the first computing system and automating the responsive task on the second computing system in order to facilitate and determine the design of a robotic software process.

	As per claim 2, Parimelazhagan  discloses the system of claim 1, wherein the automating of the initiating task of the first user on the first computing system, the automating of the responsive task of the second user on the second computing system, or both, comprises: generating a respective RPA workflow comprising activities that implement the user interactions associated with the respective task, by the server (see for example [0046], [0050], [0052]); generating a respective RPA robot that implement the respective RPA workflow, by the server; and deploying the generated RPA robot to the respective user computing system, by the server (see for example [0027], [0046], [0052]).

	As per claim 3, Parimelazhagan discloses the system of claim 1, wherein prior to generating and deploying the respective automations that automate the initiating task on the first computing system and automate the responsive task on the second computing system, the respective computing systems are configured to suggest the respective automation to the respective user (see for example COTE: [0011]).

	As per claim 4, Parimelazhagan discloses the system of claim 3, wherein when the respective user approves the respective automation, the respective automation enters a training phase where tasks to be performed by the respective automation are proposed to the respective user before carrying out the respective automation (see for example COTE: [0011]).

	As per claim 5, Parimelazhagan discloses the system of claim 3, wherein when content proposed by the respective automation is incorrect, the respective user computing system is configured to: receive one or more marked portions of the content that are incorrect and one or more indications of correct content; send data comprising the received one or more marked portions of the content that are incorrect and the one or more indications of the correct content to the server; and retrain the AI/ML model, by the server (see for example COTE: [0011]).

	As per claim 6, Parimelazhagan discloses the system of claim 5, wherein after a period of time passes without corrections by the respective user, the AI/ML model obtains a certain confidence, or both, the deployed respective automation is configured to perform the respective task without input from the respective user (see for example COTE: [0010], [0011]).

	As per claim 7, Parimelazhagan discloses the system of claim 1, wherein the server uses the AI/ML model via a server-side RPA robot (see for example COTE: [0011]).

	As per claim 8, Parimelazhagan discloses the system of claim 7, wherein the server-side RPA robot is configured to monitor communications between the first computing system and the second computing system (see for example COTE: [0011], [0021]).

	As per claim 9, Parimelazhagan discloses the system of claim 8, wherein the server-side RPA robot is configured to determine that the second user computing system communicates with a third computing system as part of the responsive task and uses information from the third computing system to perform the responsive task (see for example COTE: [0011]). 

	As per claim 10, Parimelazhagan discloses the system of claim 1, wherein the data pertaining to the interactions of the second user is not shared by the server with the first computing system, the data pertaining to the interactions of the first user is not shared by the server with the second computing system, or both (see for example [0052], claim 30).

	As per claim 11, Parimelazhagan discloses the system of claim 1, wherein the respective automations automating the initiating task on the first computing system and the responsive task on the second computing system are deployed without informing the respective users of the first computing system and the second computing system (see for example [0050], [0076]).

	As per claim 12, Parimelazhagan  discloses a computer-implemented method, comprising: calling an artificial intelligence (AI)/machine learning (ML) model configured to analyze data comprising interactions of users of a plurality of user computing systems and communications between at least a subset of the plurality of user computing systems, by a monitoring robotic process automation (RPA) robot; determining based on the analysis by the AI/ML model, by the monitoring RPA robot, that when an initiating task is performed by one or more computing systems of the plurality of user computing systems, one or more responsive tasks are performed by one or more other user computing systems of the plurality of user computing systems; and generating and deploying, by the monitoring RPA robot, respective RPA robots implementing the initiating task and the one or more responsive tasks to the respective user computing systems (see the rejection of claim 1).

As per claim 13, Parimelazhagan discloses the computer-implemented method of claim 12, wherein the generating of the respective RPA robots implementing the initiating task and the one or more responsive tasks comprises: generating a respective RPA workflow comprising activities that implement user interactions associated with the respective task, by the monitoring RPA robot (see for example [0027], [0046], [0052]).
As per claim 14, Parimelazhagan discloses the computer-implemented method of claim 12, wherein prior to generating and deploying the respective automations that automate the initiating task and the one or more responsive tasks, the monitoring RPA robot is configured to require approval by respective users of the respective computing systems (see for example COTE: [0011]).
As per claim 15, Parimelazhagan discloses the computer-implemented method of claim 14, wherein when the respective user approves the respective automation, the respective automation is deployed by the monitoring RPA robot in a training phase where tasks to be performed by the respective automation are proposed to the respective user before carrying out the respective automation (see for example COTE: [0011]).
As per claim 16, Parimelazhagan  discloses the computer-implemented method of claim 15, wherein when content proposed by the respective automation is incorrect, the method further comprises: using data comprising marked portions of content that are incorrect and indications of correct content from one or more of the plurality of user computing systems to retrain the AI/ML model or to cause the AI/ML model to be retrained, by the monitoring RPA robot (see for example COTE: [0011]).
As per claim 17, Parimelazhagan discloses the computer-implemented method of claim 16, wherein after a period of time passes without receiving corrections, after the AI/ML model obtains a certain confidence, or both, the deployed respective automations are configured to perform the respective tasks without input from the respective users (see for example COTE: [0011]).
As per claim 18, Parimelazhagan discloses the computer-implemented method of claim 12, wherein the data pertaining to user interactions is not shared by the monitoring RPA robot with the plurality of user computing systems (see for example [0027], [0046], [0052]).
As per claim 19, Parimelazhagan  discloses a non-transitory computer-readable medium storing a computer program, the computer program configured to cause at least one processor to: execute a monitoring robotic process automation (RPA) robot that calls an artificial intelligence (AI)/machine learning (ML) model configured to analyze data comprising interactions of users of a plurality of user computing systems and communications between at least a subset of the plurality of user computing systems; determine based on the analysis by the AI/ML model, by the monitoring RPA robot, that when an initiating task is performed by one or more computing systems of the plurality of user computing systems, one or more responsive tasks are performed by one or more other user computing systems of the plurality of user computing systems; and generate respective RPA workflows implementing the initiating task, the one or more responsive tasks, or both, wherein the respective RPA workflows comprise activities that implement user interactions associated with the respective task (see the rejection of claim 1).
As per claim 20, Parimelazhagan discloses the non-transitory computer-readable medium of claim 19, wherein computer program is configured not to share the data pertaining to user interactions with the plurality of user computing systems (see for example [0027], [0046], [0052]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Battaller et al. (US 9,555,544 B2) teaches RPA by identifying a process that is manually performed by a user interaction with computer and is to be automated for performance by a robot.
Shah et al. (US 10,307,906 B2) teaches automating of a plurality of repetitive tasks by deploying a plurality of software robots in an operation floor.
Ganesan et al. (US 10,802889 B1) teaches a plurality of resources including a first robotic process resident on a first RPA platform and a second robotic process resident on a second RPA platform.
Dennis et al. (US 10,908,950 B1) teaches A robotic process automation (RPA) system receives task prioritization inputs that specify prioritization for processing of a set of RPA tasks.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC TUKU TECKLU/Primary Examiner, Art Unit 2193